Citation Nr: 1411104	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for visual impairment.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for neuropathy of the upper extremities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to March 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran and his spouse testified before the undersigned during a December 2011 videoconference hearing; a copy of the transcript is associated with the paper claims file.  

In addition to reviewing the paper claims file, the Board has reviewed the Veteran's electronic files.

Subsequent to the certification of the Veteran's appeal, the Board received additional evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of the Veteran's right to have the evidence initially considered by the RO.  However, as the case is being remanded, the RO/Appeals Management Center (AMC) will also have an opportunity to review this evidence.  

The left ear hearing loss, neuropathy of the upper extremities and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On December 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal with respect to the issue of service connection for visual impairment is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with respect to the issue of service connection for visual impairment have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for visual impairment

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, during the December 14, 2011 Board hearing, withdrew this issue from the appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The appeal as to service connection for visual impairment is dismissed.


REMAND

The Board finds that additional development is required before adjudicating the issues of entitlement to service connection for left ear hearing loss, bilateral neuropathy of the upper extremities and entitlement to a TDIU.

Left Ear Hearing Loss

The Veteran was afforded a VA-contracted audiological evaluation in January 2010 that revealed bilateral high frequency hearing loss.  The examiner opined that it was less likely than not that the Veteran's hearing loss was related to military noise exposure.  In support of this opinion, the examiner noted that the Veteran's hearing was within normal limits bilaterally upon separation from the military.

The Board notes that the lack of showing of hearing loss during service does not preclude establishing entitlement to service connection.  Hensley  v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385  is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  Under these circumstances, a new audiological evaluation must be obtained.  



Neuropathy of the upper extremities

The Veteran asserted during the Board hearing that he had not received an adequate VA examination since filing his claim.  He asserts that all means necessary to diagnose a neurological abnormality were used in service, however, such was not accomplished when he was examined in conjunction with his claim for compensation benefits.  The Board also notes in this regard that a  November 2010 VA medical record indicates with respect to the bilateral upper extremities that there was "noted sl decr grip strength on Rt to Lt" and that the Veteran had a surgical scar of the right wrist.  Accordingly, another VA examination is warranted.

TDIU

The Veteran testified that his depression affected his physical abilities and ability to be gainfully employed.  The Veteran testified that he experienced symptoms to include his mind wandering, concentration problems, an inability to be around crowds of people.  As the Veteran was last examined in May 2011, another examination should be conducted in light of his testimony.

Finally, the Board finds that the RO must obtain any VA or other identified treatment records not currently of record.  This includes Social Security Administration (SSA) records, as the Veteran reported during the hearing that he had applied for SSA disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Request that the Veteran provide or authorize the release of any outstanding non-VA records that are relevant to his claims.

2.  Obtain any outstanding VA medical records pertaining to the Veteran.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  The Veteran must be afforded a VA examination to determine whether his left ear hearing loss is related to his active service.  The claims folder and any pertinent electronic evidence that is not contained in the claims folder must be made available to and reviewed by the examiner.  The examiner should indicate in the examination report that this was accomplished.  The examiner must render an opinion as to whether there is a 50 percent or better probability that any left ear hearing loss is related to active service or had its onset in service.  In providing the opinion, the examiner should address the significance, if any, of shifts in hearing acuity during service.  

The examiner is reminded that normal audiological findings at separation are not determinative.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

6.  Schedule the Veteran for a VA examination concerning his claim for service connection for bilateral upper extremity neuropathy.  Provide the claims folder to the examiner for review.  The examiner should indicate in the examination report that such was accomplished.  The examiner should conduct any necessary testing to determine whether the Veteran has a neurological disability affecting either upper extremity.  If the examiner determines that EMG/NCV testing is not required for diagnostic purposes, he or she should explain why.  

The examiner must render an opinion as to whether there is a 50 percent or better probability that any neurological disability affecting the upper extremities is related to active service or had its onset in service.  In this regard, the examiner's attention is directed to the service treatment records reflecting a diagnosis of left ulnar neuropathy at the time separation from service and a September 2000 assessment of "[m]ost likely bilateral ulnar neuropathies." 

7.  Schedule a VA examination to assess whether the Veteran is unemployable due to his service-connected disabilities, particularly depression.  The examiner is requested to provide information concerning whether the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected depression, intervertebral disc syndrome with scar, sciatica, tinnitus, right ear hearing loss, and sinusitis.  If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner(s) should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

8.  After the above is complete, review the examination reports and return any report as inadequate which does not meet the above requirements.  Then, readjudicate the issues on appeal.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


